DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 28 August 2020 is acknowledged.  The traversal is on the ground(s) that amended claims 1 and 15, making previous independent claim 15 now dependent on instant independent claim 1, negates the Examiner’s statement of Groups I and II lacking the same special technical feature.  This not found persuasive since Applicant’s amendment has necessitated a new restriction (set forth below) between Groups I and II, by the Examiner, wherein instant independent claim 1 is a linking claim for Group II method invention, wherein all the elements of instant independent claim 1 are not novel, thus lack a special technical feature of the method of Group II.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 



Group I, claim(s) 1-13, drawn to a sound testing system.
Group II, claim(s) 15-21, drawn to a method for testing hearing protection equipment using a noise simulating booth.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sound testing system and all of the recited elements in instant independent claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 4,020,298 to Epley et al.  Epley et al. discloses a sound testing system (see entire reference) including a sound proof enclosure (172, 175) (as well as known sound testing system employing soundproof enclosures (col. 1, line 50 to col. 2, line 22), a speaker system (76) disposed within the soundproof enclosure (as well as known sound testing systems employing a plurality/array of spaced loudspeakers: col 1, lines 62-63); including a first speaker array (note: an “array” can comprise a single element or a plurality of elements) affixed a first wall (see Fig. 1, speaker array element (26) affixed to wall of the soundproof enclosure) at a standing head level (note: speaker array is affixed to the wall whether a person/user is standing or otherwise, thus inherently at a ‘standing head level’); and an electronic noise generator system (29, 30, see Fig. 1) is coupled to the speaker system to generate .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Specification
The instant abstract is objected to for employing legal phraseology such as “comprising”.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means,” “comprising” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claim 1 and 12 recite in part: “a Ex Parte Miyazaki 89 USPQ2d 1207, 1211 (BPAI 2008) 
Claim 12 recites the limitation “a first speaker array” in line 2, however, instant independent claim 1 recites the identical limitation.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if an additional ‘first speaker array’ is being recited, or the same first speaker array is being somehow limited.
Claims 8, 10, 12 and 13 recite “sound proof chamber” but instant independent claim 1, from which all the claims depend recites “sound proof enclosure.”  It is unclear, thus indefinite, if an additional sound proof enclosure/chamber is being recited, or the same sound proof enclosure of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. U.S. 4,020,298 to Epley et al.  Epley et al. discloses a sound testing system (see entire reference) including a sound proof enclosure (172, 175) (as well as known sound testing system employing soundproof enclosures (col. 1, line 50 to col. 2, line 22), a speaker system (76) disposed within the soundproof enclosure (as well as known sound testing systems employing a plurality/array of spaced loudspeakers: col 1, lines 62-63); including a first speaker array (note: an “array” can comprise a single element or a plurality of elements) affixed a first wall (see Fig. 1, speaker array element (26) affixed to wall of the soundproof enclosure) at a standing head level (note: speaker array is affixed to the wall whether a person/user is standing or otherwise, thus inherently at a ‘standing head level’); and an electronic noise generator system (29, 30, see Fig. 1) is coupled to the speaker system to generate a sound simulating a scenario where hearing protection (180) is desirable (i.e. “hazardous noise” which are “high ambient noise level” at generated levels from zero to 85 dB: col. 15, line 16), wherein the electronic noise generator system including a controller (see Figs.1, 2 and 3a,b and col. 12, lines 41-44)  located outside the sound proof enclosure such that the electronic noise generator system cannot be made to generate the sound from within the enclosure (i.e. physically cannot occupy the space within the soundproof enclosure of Fig. 1) (as recited in instant independent claim 1).
Claim(s) 1, 6, 7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited NPL document “Real-Ear Attenuation Testing System (RATS) to Allen.  Allen discloses a sound testing system (see entire reference) including a sound proof enclosure (Fig. 4), a speaker system (loudspeakers) disposed within the soundproof enclosure; including a first speaker array (loudspeakers, set of eight Bose four inch diameter speakers, and two fifteen inch diameter (see page 4) (note: an “array” can comprise a single element or a plurality of elements)  by the audio player, and a user interface (i.e. mouse to choose menu options) for selecting a sound from the list (as recited in instant dependent claim 7); a microphone (page 4); and a calibration mechanism (page 4); wherein the electronic noise generator system and speaker system are configured to simulate sounds in the isolation chamber at audio levels commensurate with those of the sounds in the real world (as recited in instant dependent claim 10); wherein the speaker system includes speakers on first and second channels (page 4) and wherein the noise generator system is configured to send first and second signals to the first and second channels, respectively, to generate two separate sounds (as recited in instant dependent claim 11); wherein .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited NPL document “Real-Ear Attenuation Testing System (RATS) to Allen as applied to claim 1 above, and further in view of Applicant’s cited NPL document “Effect on Directional Hearing in Hunters Using Amplifying (Level Dependent) Hearing Protectors” to Borg et al.  Allen discloses a sound testing system having all of the elements and functionality stated previously.  Allen does not explicitly disclose the sound generated includes a gun shot.  Borg et al. discloses a sound testing system (see entire reference) wherein sounds generated over a 12 speaker array in a sound .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited NPL document “Real-Ear Attenuation Testing System (RATS) to Allen as applied to claim 1 above, and further in view of U.S. 7,353,638 to Salemi.  Allen discloses a sound testing system having all of the elements and functionality stated previously.  Allen does not explicitly disclose that the door on the sound proof enclosure/chamber is lockable from the inside and a switch that disables the electronic noise generator system from generating sounds unless the door is latched (as recited in instant dependent claim 3).   Salemi discloses a sound proof enclosure/chamber (see entire reference) wherein a light (21) within the enclosure is turned on, illuminating the interior of the enclosure once a person enters the enclosure and a switch on the door is triggered so when the door is closed the interior of the enclosure is lit (col. 6, lines 13-21), thus teaching to have switch-activating mechanisms associated with doors and usage of the sound proof enclosure, thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ such switch means on the sound proof enclosure of Allen, to activate and/or deactivate the electronic noise generator, or any other aspect.  Furthermore, it would also be obvious to one having ordinary skill in the art to employ such a switch mechanism, ensuring the test will be conducted accurately, that is, the door must be fully closed, ensuring the sound proof chamber is completed, so that stray noises from the environment outside the sound proof enclosure do not interfere with the testing of the hearing protection.  As .
Claims 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited NPL document “Real-Ear Attenuation Testing System (RATS) to Allen as applied to claim 1 above.  Allen discloses a sound testing system having all of the elements and functionality stated previously.  Allen further discloses that the test subject, within the sound proof enclosure, controls the varying level of the test/sound signal with a hand-held switch (see page 16), before the test/sound signal is presented to the test subject.  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a sound activation button located within the sound proof enclosure that must be actuated before the electronic noise generator system is enabled to send the sound signal and must be continuously actuated by a user in order for the electronic noise generator system to send the signal and thus a user controller disposed within the sound proof chamber and electronically coupled to the electronic noise generator system, thus altering/selecting the sound generated by the electronic noise generator (as recited n instant dependent claims 4 and 5, thus allowing the test subject to control aspects of any hearing protection.  Furthermore, it would have been obvious to one having ordinary skill in the art as of the effective fling date to employ any elements inside or outside the sound proof chamber/enclosure, for allowing a user to self-test the system, or calibrate the system from within the sound proof chamber/enclosure, as well as portions of the controls locked out by an operator of the noise controller, so the test sounds  cannot be altered ..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861